Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a gaming machine (i.e., a machine) in claims 1-7, a method of operating a gaming machine (i.e., a process) in claims 8-14 and a non-transitory computer-readable storage media (i.e. a manufacture) in claims 15-20.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A gaming machine, comprising:
a cabinet;
a display device mounted to the cabinet; and
a processor programmed to execute an algorithm to display an animated sequence of computer-generated images on the display device including the steps of:
displaying a game on the display device including a plurality of reels displaying a plurality of symbols, each reel being displayed in a corresponding column;
animating the reels to simulate spinning and stopping the plurality of reels to display an outcome of the game; and
initiating a bonus feature upon detecting a trigger condition associated with the instance of the game by:
replacing a set of adjacent reels of the plurality of reels with a single replacement reel displaying symbols extending across the columns associated with the set of adjacent reels; 
animating the reels including the single replacement reel to simulate spinning the reels including the single replacement reel; 
synchronizing a reel with the single replacement reel such that the synchronized reel and the single replacement reel display the same symbols while spinning; 
displaying at least one other reel between the synchronized reel and the single replacement reel; and
animating the reels including the single replacement reel to stop to display an outcome of the bonus feature.

The claim elements underlined above, concern Certain Methods of Organizing Human Activity including commercial interactions and managing personal behavior or relationships that have been identified by the courts as Abstract Ideas.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a gaming machine including a cabinet, a display and a processor it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other devices such as generic computers,  smart phones, game consoles, arcade machines, slot machines, poker machines, automated tellers, and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a gaming machine including a cabinet, a display and a processor amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0004]-[0005], [0033], [0076]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0004]-[0005], [0033], [0076]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-20 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed April 15th, 2022 have been fully considered but they are not persuasive. 
The applicant presents various arguments against the rejection of claims under 35 USC 101 as being directed to a judicial exception without significantly more including:
i) That the claimed invention is directed to the computer implemented rules to create an animated sequence of computer-generated images on a display device that the applicant proposes is similar to the issues addressed in McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., 120 USPQ2d 1091 (Fed. Cir. 2016) and are proposed to further support the presence of a practical application of the abstract idea (Applicant’s above dated reply pages 8-10);
ii) That the rejection does not articular any reasoning to support the assertion that the claims recite steps that can be performed by or involve the activity of one or more people as described in MPEP 2106.04(a)(2), (Applicant’s above dated reply page 9);
iii) That the claimed invention does not involve economic principles or practices , commercial or legal interactions because as best understood the claimed invention only involves the presentation of symbols on a display (Applicant’s above dated reply page 9); and
iv) That the claimed inventions are not required to be performed on a particular machine in order to be patent eligible (Applicant’s above dated reply page 9).
Responsive to the preceding and reflective of corresponding order the following is respectfully noted:
i.a) Response to the applicant’s remarks summarized in section (i) presented above and concerning McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., it is noted that court following and relied upon a similar consideration addressed in Enfish, LLC v. Microsoft Corp., insomuch as the court looked for “an improvement in computer-related technology”.  Wherein an "improvement in computer-related technology" is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of "rules" (basically mathematical relationships) that improve computer-related technology by allowing computer performance of a function not previously performable by a computer.  In McRO the court found that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas.   While the claims of the instant invention define a set of rules for displaying images presented on a display, these rules do not improve the functionality of the computer by allowing computer performance of a function not previously performable by a computer in a manner similar to McRO.  Proposed improvements to displayed content that do not result in an improvement of the hardware which they are practiced on are not sufficient to improve the functionality of the computer but instead result in the mere operation or practice of these rules and algorithms on a computer in a manner specifically caution against in Alice, “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301).  Accordingly, the decision in McRO does not support the presence of patent eligible subject matter in the claimed invention as proposed.  
ii.a) Response to the applicant’s remarks summarized in section (ii) presented above and concerning proposed required involvement the activity of one or more people as described in MPEP 2106.04(a)(2) in order for the claimed invention to describe certain methods of organizing human activity, it is respectfully first noted that the claimed invention performs the act of displaying information embodied as the outcome of a bonus feature wherein the intended recipient of the displayed information is a player as described in context of the applicant’s specification (Specification as filed Paragraph [0005]) and therefore while an individual is not explicitly included in the claimed invention as present it is none the less fundamental to the form and function of the claimed invention to provide and present information to at least one individual intended in the applicant’s context to observe the same.  Further it is additionally respectfully  noted that with regarding the proposed requirement that individual(s) be involved in the claimed invention in order for such to fall under the enumerated grouping of Certain Methods of Organizing Human Activity, MPEP 2106.04(a)(2)(II) clarifies that the number of people involved in the activity is not dispositive as to whether a claim falls in to the grouping and accordingly the proposed standard is not fairly reflected in the cited portion of the MPEP as proposed.
iii.a) Response to the applicant’s remarks summarized in section (iii) presented above and concerning if the claimed invention does not involve economic principles or practices and commercial or legal interactions it is respectfully noted that the rejection of claims does not identify the claimed invention as concerning the listed elements. 
iv.a) Response to the applicant’s remarks summarized in section (iv) presented above and concerning position that the claimed inventions are not required to be performed on a particular machine in order to be patent eligible, it is noted that while not required, the presence of a particular machine in the claimed invention may support the patent eligibility of the same and accordingly is considered in the subject matter eligibility analysis.
In view of the preceding, the rejection of claims is respectfully maintained as presented herein above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715